MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be
                                                                                    FILED
      regarded as precedent or cited before any                               May 09 2019, 8:36 am

      court except for the purpose of establishing                                  CLERK
                                                                               Indiana Supreme Court
      the defense of res judicata, collateral                                     Court of Appeals
                                                                                    and Tax Court
      estoppel, or the law of the case.


      APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEES
      Douglas Alan Dyson                                       Elizabeth A. Deckard
      Columbia City, Indiana                                   Matthew R. Shipman
                                                               Bloom Gates Shipman &
                                                                Whiteleather LLP
                                                               Columbia City, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Douglas Alan Dyson,                                      May 9, 2019
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               18A-TS-2858
              v.                                               Appeal from the
                                                               Whitley Circuit Court
      Whitley County Treasurer,                                The Honorable Matthew J.
      Whitley County Auditor,                                  Rentschler, Judge
      Appellees-Plaintiffs                                     Trial Court Cause No.
                                                               92C01-1810-TS-338



      Vaidik, Chief Judge.


[1]   Douglas Alan Dyson owned real property in Whitley County. On August 6,

      2018, the Whitley County Auditor served Dyson with a notice of tax sale,


      Court of Appeals of Indiana | Memorandum Decision 18A-TS-2858 | May 9, 2019                      Page 1 of 3
      stating that he had failed to pay more than $10,000 in property taxes and

      penalties. Dyson filed a rambling, eleven-page objection to the tax sale, in

      which he claimed that he was not required to pay the taxes in question.

      Following a hearing, the trial court denied Dyson’s objection and ordered his

      property to be sold. The trial court’s order provides, in part:


              Mr. Dyson’s arguments that his property should not be subject to
              taxes or tax sale are not cogent. The arguments consist of
              fragments of legalese which are taken from their context and
              weaponized without regard to logic, proper authority, or
              common sense. His insistence that land patents, Trial Rule 11,
              trusts, and subrogation have anything to do with this tax sale
              stand in stark contrast to the simple fact that real property is
              taxed in Indiana, and failing to pay those taxes will subject real
              property to tax sale pursuant to the Indiana Code.


      Appellant’s App. Vol. II p. 106.


[2]   Dyson, pro se, now appeals, raising several issues. The Whitley County

      Auditor and Treasurer argue that Dyson has waived all of them by “failing to

      make coherent, cogent arguments supported by relevant law and the record.”

      Appellee’s Br. p. 9. We agree. Indiana Appellate Rule 46(A)(8)(a) provides

      that the appellant’s argument “must contain the contentions of the appellant on

      the issues presented, supported by cogent reasoning. Each contention must be

      supported by citations to the authorities, statutes, and the Appendix or parts of

      the Record on Appeal relied on . . . .”; see also Perry v. Anonymous Physician 1, 25
N.E.3d 103, 105 n.1 (Ind. Ct. App. 2014) (explaining that we will not become

      “an advocate for a party, or address arguments that are inappropriate or too

      Court of Appeals of Indiana | Memorandum Decision 18A-TS-2858 | May 9, 2019   Page 2 of 3
      poorly developed or expressed to be understood”), trans. denied. Dyson’s

      arguments, however, are nonsensical, incomprehensible, and unsupported by

      proper legal authority. The bulk of Dyson’s arguments concern his

      unsupported claim that he appointed the trial-court judge in this case, Judge

      Matthew J. Rentschler, as trustee of his property. See Appellant’s Br. p. 11

      (“Trustee Rentschler intentionally breached his judicial office in bad faith by

      failing to respect and honor the same as a public trust and strive to maintain

      and enhance confidence in the legal system, regarding the DOUGLAS ALAN

      DYSON estate, with reckless indifference and breach as referenced by naming

      Payor: Doug Dyson Trust.”). Dyson then ends his argument by alleging that

      “Trustee Rentschler’s” breach “is against House Joint Resolution 192 of June 5,

      1933; Pub. L. 73-10 and Article XIII of the United States Constitution, slavery

      and involuntary servitude perpetrated by a fraudulent and unjust monetary

      pledging system.” Appellant’s Reply Br. p. 16. We agree with the trial court’s

      apt assessment of Dyson’s arguments and therefore find that he has waived our

      review of his contentions for lack of cogent argument.


[3]   Affirmed.


      Kirsch, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-TS-2858 | May 9, 2019   Page 3 of 3